Citation Nr: 0409420	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  99-01 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from January 1957 to 
November 1959, and additional service in the Army Reserves.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of an August 1998 rating decision.  
The veteran filed a notice of disagreement (NOD) in November 
1998, and the RO issued a statement of the case (SOC) in 
December 1998.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in January 
1999.  The veteran withdrew his request for an RO hearing in 
February 1999.  

In November 1999, the Board remanded the veteran's claim to 
the RO for additional development.  In November 2001, the RO 
issued a supplemental (SOC) (SSOC) reflecting the RO's 
continued the denial of the veteran's claim.

In March 2002, the Board determined that further evidentiary 
development was warranted, and undertook such development 
pursuant to 38 C.F.R. § 19.9 (2002).  In March 2003, the 
Board notified the veteran and his representative of the 
development accomplished.  In light of the Federal Circuit's 
decision in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Board, 
in May 2003, remanded the veteran's claim to the RO for 
initial consideration of the claim in light of the additional 
evidence received.  After continuing the denial of the claim 
(see August 2003 and October 2003 SSOCs), the RO returned the 
appeal to the Board.  

The American Legion formerly represented the veteran in his 
appeal.  In August 1999, the Board received a letter from 
Attorney Peter J. Pietrandrea that indicated he represented 
the veteran for purposes of this appeal.  In response to 
correspondence from the Board, in October 1999, the Board 
received a newly executed a power of attorney.  Thereafter, 
in April 2002, the veteran appointed Disabled American 
Veterans as his representative.  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  There is no competent evidence that relates the veteran's 
currently demonstrated back disability to service (to include 
medical evidence that arthritis/stenosis of the spine was 
manifested (to any degree) within one year of separation from 
service), and the only medical opinion on the question of 
medical nexus weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a back disability are 
not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through a July 2001 notice letter, as well as a December 1998 
SOC and subsequent SSOCs in November 2001, August 2003, and 
October 2003, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that had been considered in connection with his 
appeal, and the bases for the denial of the claim.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the RO's July 2001 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the RO notified the 
veteran that it would make reasonable efforts to help the 
veteran obtain evidence necessary to support his claim, to 
include medical records, employment records, and records from 
other federal agencies.  The RO requested that the veteran 
provide information, and, if necessary, authorization, to 
enable the RO to attempt to obtain any outstanding medical 
evidence pertinent to the claim on appeal, or to send the RO 
the evidence as soon as possible.  

In this respect, in a November 1997 letter, the RO informed 
the veteran that his service medical records were unavailable 
from the National Personnel Records Center (NPRC).  The RO 
requested and received from the veteran an NA Form 13055 to 
permit a search of alternate records.  The NA Form 13055 
reflected the veteran's treatment for tropical meningitis in 
September 1958 at Fort Brook Army Hospital.  In June 1998, 
the RO requested all of the veteran's available service 
medical records from the NPRC.  In July 1998, the NPRC 
forwarded to the RO service medical records only for the 
veteran's reserve duty from 1970 to 1984.  It did not comment 
on the existence or nonexistence of alternate records from 
Fort Brook Army Hospital.  Following a request for 
clarification, the RO was notified in a May 2001 response 
from the NPRC that no other service medical records or 
alternate records were available.  The veteran was notified 
of the unavailability of the records in the above noted 
November 2001 SSOC.  

In July 2003, the RO notified the veteran that attempts to 
obtain treatment records from two identified private 
physicians had been unsuccessful.  Furthermore, the RO 
requested the veteran submit a completed VA Form 21-4142 
(Authorization and Consent to Release Information) for a 
third identified private physician.  Additionally, the RO 
requested that the veteran send any additional information or 
evidence within 30 days of the date of the July 2003 letter.  
Thereafter, the veteran submitted a completed VA Form 21-4142 
identifying the private physician as a VA physician at the 
Pittsburgh VA Medical Center.  The veteran also submitted 
additional medical records.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 241 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided after the rating 
action on appeal.  However, the Board finds that any lack of 
pre-adjudication notice in this case has not, in any way, 
prejudiced the veteran.  Following the August 1998 rating 
decision on appeal, the RO issued the December 1998 SOC 
explaining what was needed to substantiate the claim.  The 
veteran was thereafter afforded the opportunity to respond.  

The Board also emphasizes that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  As indicated below, the 
RO has obtained and/or the veteran has submitted private 
medical records, VA medical records, and medical records 
associated with the veteran's award of social security 
benefits.  The veteran has been afforded a VA examination for 
which the examiner offered an opinion with respect to the 
relationship between the veteran's back disability and 
service.  No outstanding sources of pertinent evidence, to 
include from any treatment providers, have been identified, 
and neither the veteran nor his representative has indicated 
that there is any outstanding pertinent evidence that has not 
been obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that all duties to 
notify and assist have been met, and there is no prejudice to 
the veteran in proceeding with a decision on appeal at this 
juncture.  



II.  Background

The veteran's service medical records for his active service 
period from January 1957 to November 1959 are unavailable.  

Medical records associated with the veteran's service in the 
U.S. Army Reserves for the period 1970 to 1984, do not 
reflect complaints, diagnoses, or treatment for a back 
disorder.  

The veteran filed a claim of entitlement to service 
connection for a back disorder in October 1997.  His 
application (VA Form 21-526) notes that his claim was for 
arthritis or other degenerative back problem secondary to 
tropical meningitis while on active duty in 1958.  

An August 1998 rating decision denied service connection for 
a degenerative back problem secondary to tropical meningitis.  
The decision notes that service medical records for the 
veteran's reserve duty failed to reveal any history, 
complaints, or findings related to a back problem or 
meningitis.  

A September 1998 VA clinical record reflects the veteran's 
reported history of contracting tropical meningitis and that 
since that time he had had low back pain.  An October 1998 
clinical record reflects a report of X-ray findings of 
degenerative disc disease throughout the spine, as well as 
mild disc space narrowing at L5-S1.  No history of trauma was 
reported.  

A November 1998 statement from the veteran reflects his 
contention that his 

. . . degenerative back problem was caused by 
the tropical meningitis I contracted in 1958 at 
Fort Brook Army Hospital, San Juan, Puerto 
Rico.  At this time I was hospitalized for 
three weeks and was paralyzed from the waist 
down for approximately ten days . . . . Before 
they released me, I asked the doctor if I would 
be affected in the future from this disease.  
The doctor said it is possible.   

A March 1999 examination report from Perry J. Zona, D.C., 
notes findings of subluxation of the lumbar spine and 
arthritic changes.  Dr. Zona opined that the veteran was 
permanently disabled as a result of his back disability.  

A June 1999 examination report from Ryon Hurh, M.D., includes 
a diagnosis of degenerative changes in the neck and low back.  

An August 1999 treatment record from Roy M. Beerel, M.D., 
reflects the veteran's report of having tropical meningitis 
while in the service.  Dr. Beerel notes that, "I believe 
[the veteran] is fighting to prove where his arthritis came 
from.  I refuse to write a letter regarding this since I was 
not present then, nor do I believe tropical meningitis causes 
arthritis."  

A statement from the veteran to his representative in May 
2002 reflects, 

. . . . the VA is saying that "I said" my 
problem with my back started when I was in an 
army hospital and that the causing factor was 
[t]ropical [m]eningitis, that's not so.  I told 
the VA when I was released from the hospital I 
asked what caused my paralysis, they told me they 
did not know what the cause was, but said they 
thought it could be [t]ropical [m]eningitis, and 
that's what I told VA, and they are using this 
statement as a rejection . . . 

The veteran additionally noted, 

I went to doctors and chiropractors for treatment 
on my own, these men are now deceased, because 
treatment was at my own expense, and I didn't 
want to go through the VA, because at the time 
there was to [sic] much paper work involved and I 
needed to get back to my concrete business, and 
could not take the time off.  At the time I did 
not mind paying for treatment on my own.  

A May 2002 statement from the veteran's sister reflects that 
she remembered her family receiving a letter from the veteran 
concerning his hospitalization in Puerto Rico.  She added 
that since the veteran had separated from service, his back 
had caused him great pain and suffering, and that he had been 
"doctoring" his back over the years.  An additional lay 
statement from a friend of the veteran notes that he had 
known the veteran for over 50 years, and that he had never 
know him to have a back problem until after he returned from 
the service.  

An April 2003 report of VA examination notes the veteran's 
reported history of chronic low back pain for approximately 
eight years.  The examiner noted the veteran's service 
medical history of hospitalization in Puerto Rico, treatment 
for temporary paralysis, and that the veteran did not have 
any back pain at the time of treatment.  The veteran reported 
that he experienced no back pain at that time.  The examiner 
also noted that the veteran had owned his own construction 
business during which time he was a stone worker and "lifted 
concrete for 25 years."  Following a clinical evaluation, 
the examiner's diagnosis was chronic low back pain with 
degenerative arthritis of the lumbosacral spine.  The 
examiner noted that the main risk factor for degenerative 
arthritis of the spine was the veteran's weight and his 25-
year history of lifting concrete and stones.  

The examiner furthered opined that if the veteran did 
contract meningitis in 1958, the examiner did not know of any 
correlation or causative relationship between meningitis and 
spinal stenosis or degenerative arthritis of the lumbosacral 
spine.  Furthermore, the examiner noted that he did not feel 
the veteran had contracted osteomyelitis of the lumbar spine 
given how he was reportedly treated.  Therefore, any 
idiopathic meningitis syndrome that he may have had was not 
as likely as not related to his current problem of 
degenerative arthritis of his lumbosacral spine.  The 
examiner also opined that it was not likely that the 
veteran's military experience caused or exacerbated his 
current lumbosacral degenerative arthritis and possible 
spinal stenosis.  

In July 2003, the veteran submitted medical records from 
Gateway Medical Group, of which Dr. Beerel was a member.  The 
records noted the veteran's treatment for a number of 
conditions including degenerative joint disease of the lumbar 
spine.  

In September 2003, the veteran submitted a statement to the 
RO.  In particular, the veteran noted that he had been heavy 
all his life, but had still been allowed into the army and 
had performed his duties for three years.  He reported that 
his entire family was heavy and none of them had ever had 
back problems even into their old age.  The veteran stated 
that his weight gain began in 1983 and 1984 when he was 
diagnosed with Type 2 diabetes.  With respect to lifting 
heavy stones and concrete, the veteran reported that he did 
some heavy lifting for a few years when he was young.  
However, shortly after starting his business he began hiring 
employees to do the lifting, and his work was primarily in 
the office and the weld shop.  Furthermore, the veteran 
reported that he began seeing civilian doctors for his back 
when he was 20, and that these particular doctors were now 
all deceased.  In addition to his statement, the veteran 
submitted photos of himself and photos associated with his 
work in the concrete business.  

Also in September 2003, the veteran submitted copies of pages 
of his service personnel records.   

III.  Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(b).  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a);  Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The United States Court of 
Appeals for the Federal Circuit has held that "when the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

As indicated above, the veteran's service medical records for 
the period January 1957 to November 1959 are not available.  
The Court has held that, in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of- the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As 
indicated below, the Board's analysis of the veteran's claim 
has been undertaken with this heightened duty in mind.  

The veteran contends that in 1958 he obtained treatment in 
Puerto Rico at Fort Brook for temporary paralysis of his legs 
after contracting tropical meningitis.  The report of VA 
examination has noted the veteran's reported history of not 
experiencing back pain at that time.  The veteran has not 
reported that he was treated for back pain or diagnosed with 
a back disability during his period of active service.  The 
veteran's medical records associated with his reserve service 
from 1970 to 1984, do not reflect complaints, findings, or 
treatment for recurrent back pain or a back disability.  A 
personal friend of the veteran along with the veteran's 
sister have submitted statements in which they report that 
the veteran continually complained of back pain following his 
separation from service in November 1959.  

Although the medical evidence demonstrates that the veteran 
currently has degenerative arthritis and stenosis of the 
spine, there is no competent medical evidence to establish 
that there is medical relationship between such disability 
and the veteran's military service or any incident thereof, 
to include tropical meningitis.  

As noted above, both Dr. Beerel and the VA examiner have 
opined that there is no correlation between tropical 
meningitis and arthritis.  Thus, even accepting, as credible, 
the veteran's assertions regarding his treatment at Fort 
Brook, the Board points out that no physician has linked any 
in-service treatment for tropical meningitis to his current 
back disability.  Furthermore, following a review of the 
veteran's claims file and performing a clinical evaluation, 
the VA examiner found that the veteran's back disability was 
not otherwise related to service.  The veteran has not 
submitted any evidence that would contradict that examiner's 
opinion.  

The Board also notes that there is no competent evidence 
establishing (or even suggesting) that the veteran's current 
degenerative joint disease/stenosis of the spine, was 
manifested within one year of his separation from service.  
As noted above, the record does not reflect treatment for a 
back disability prior to 1998.  See 38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

While the Board has considered the veteran's assertions, 
along with the statements of his sister and a personal 
friend, they do not provide competent evidence of the 
required nexus between current disability and service.  The 
veteran is competent to provide information regarding the 
symptoms he currently experiences and has experienced since 
military service; however, as a layperson without medical 
training and expertise, neither he, his sister, or his friend 
is competent to offer a probative opinion on a medical 
matter, such as the etiology of the current back disability.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Moreover, as regards the veteran's contentions regarding his 
post-service treatment, in this case, the Board finds most 
compelling the fact that medical records associated with the 
veteran's reserve service spanning a 14-year period from 1970 
to 1984, do not reflect complaints or treatment for recurrent 
back pain or a back disability.  Furthermore, as noted above, 
there is a lack of documented treatment for a back problem 
prior to 1998.  

For all these reasons, the Board must conclude that the claim 
for service connection for a back disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a back disability is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



